      Case 5:19-cv-01879-JLS Document 55 Filed 04/06/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

GERALD E. GROFF,

                       Plaintiff,
                                                                      CIVIL ACTION
       v.                                                              No. 19-1879


LOUIS DEJOY, Postmaster General, United States
Postal Service,

                       Defendant.


                                         ORDER

            AND NOW, this 6th day of April, 2021, upon review of all pending motions

in this matter, as well as all responses and replies, and after oral argument being held, it is

hereby ORDERED as follows:

            1. Defendant’s Motion for Summary Judgment as to Counts I and II of the

Amended Complaint (Docket No. 36) is GRANTED;

            2. Plaintiff’s Motion for Partial Summary Judgment as to Count II of the

Amended Complaint (Docket No. 37) is DENIED;

            3. Plaintiff’s Motion for Sanctions (Docket No. 38) is DENIED;

            4. Judgment shall be ENTERED in favor of Defendant; and

            5. The Clerk of Court shall CLOSE this case.

                                                       BY THE COURT:



                                                       /s/ Jeffrey L. Schmehl
                                                       Jeffrey L. Schmehl, J.
